DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuki et al. (US 2011/0240918 A1).
Regarding claims 1-20, Ootsuki et al. teach (see abstract, claims, examples 6,8 and 9 and paragraphs [0165, 0172-0173, 0190, 0194, 0227, 0239 & 0289-0299]) obtaining a polymer having selective light reflection properties by means of a production method that includes a step for forming a coating film using a composition containing compound (1-5-1)/ compound (M1-7-1)/ compound (M1-1-1) / compound (M2-2-1), a composition containing compound (2-2-5) /compound (M1-7-1) / compound (M1-7-2) / compound (M1-1-2) or a composition containing compound (2-2-5) / compound (M1-19-1) / compound (M1-7-2) / compound (M1-7-3), and a
step for evaporating a solvent on a hot plate, and compound (1-5-1), compound (M1-7-1), compound (M1-1-1) and compound (M2-2-1) have reactive groups represented by formula (4-1), formula (4-2), formula (4-3) and formula (4-3) respectively disclosed in paragraph [0062], compound (2-2-5), compound (M1-7-1), compound (M1-7-2) and compound (M1-1-2) have reactive groups represented by formula (4-2), formula (4-3), formula (4-1) and formula (4-4) respectively disclosed in paragraph [0062], and compound (2-2-5), compound (M1-19-1), compound (M1-7-2) and compound (M1-7-3) have reactive groups represented by formula (4-2), formula (4-3), formula (4-1) and formula (4-5) respectively disclosed in paragraph [0062], and the compositions disclosed in examples 6 and 8-9 therefore satisfy the feature of containing a liquid crystal compound B having a first reactive group and a liquid crystal compound C having a second reactive group, and because these polymers exhibit selective light reflection properties, it is considered that a cholesteric liquid crystal phase ( see also [0239]) is formed in the solvent evaporation step and a step for curing a coating film includes a step for reacting the first reactive group and the second reactive group. Reactive groups represented by formula (4-1), formula (4-2), formula (4-3), formula (4-3) and formula (4-5) disclosed in paragraph [0062] correspond to an epoxy group, an epoxy group, an epoxy group, an oxetanyl group and a vinyl group respectively.	It is noted that reactive groups in formulae (1-1-3) to (1-1-5) are different; therefore, the limitations of claims 1, 8, 14 and 19 are met. 
However, Ootsuki et al. do not teach a step for forming a coating film obtained in a step for curing a coating film, but because Ootsuki et al. recognize that a polymer may be formed as appropriate according to desired intended use, including a step for forming a coating film obtained in a step for curing a coating film is matter that could have been addressed, as appropriate, by a person of ordinary skilled in the art in view of routine experimentation. 
Ootsuki et al. (see paragraphs [0009, 0161-0165 & 0238]) teach incorporating an optically active compound that induces a helical structure in a composition, and this “optically
active compound” corresponds to the “chiral agent” set forth in claims 3 and 9.
Ootsuki et al. (see paragraphs [0190-0200 & 0220]) teach using a combination of a cationic polymerization initiator and a photo-radical polymerization initiator, using a cationic polymerization reaction as the reaction of the first reactive group and using a radical polymerization reaction as the reaction of the second reactive group is a matter that could have been addressed, as appropriate, by a person skilled in the art in view routine experimentation.
Further regard to claims 5, 11 and 16, it is noted that Ootsuki et al. (see examples and citations above) teach incorporating a conventional well-known polymerizable liquid crystalline compound in a composition, and because use of a liquid crystal compound having a methacryloyl group or an acryloyl group as a polymerizable group is so well-known that examples thereof do not need to be given, incorporating a liquid crystal compound having an acryloyl group or a methacryloyl group in the composition disclosed in Ootsuki et al. would not be difficult in view routine experimentation and the use is well-known to one of ordinary skilled in the art.  
Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
A) Applicant’s argues that the claimed invention is non-obvious over Ootsuki. Applicant respectfully submits that Ootsuki fails to disclose the foregoing features as recited in now-pending claim 1. The features of a production method of the claimed invention are that a stepwise curing treatment is carried out twice, and a forming treatment is carried out between a first stage curing treatment and a second stage curing treatment. In claimed invention, the steps 3 to 5 are performed in order. Therefore, a method for producing a cholesteric liquid crystal film capable of producing a cholesteric liquid crystal film that is formed into a predetermined shape without cracks and exhibits a high modulus of elasticity is provided. 
Ootsuki fails to disclose the features of “step 3 of allowing the first reactive group to react to cure the coating film; step 4 of forming the coating film obtained in the step 3; and following step 4, step 5 of allowing the second reactive group to react to produce a cholesteric liquid crystal film” as recited in now-pending claim 1. Therefore, the effect of "it is possible to provide a cholesteric liquid crystal film is formed into a predetermined shape without cracks and exhibits a high modulus of elasticity" of the claimed invention can’t be achieved by Ootsuki. In other words, the claimed invention is non-obvious over Ootsuki
Therefore, it is deemed the now-pending claim 1 is patentable over Ootsuki, and thus should be allowed. For at least the same reasons, dependent claims 2-20 also patently define over the prior arts as a matter of law (dn re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).
A) Examiner respectfully disagrees. Although Ootsuki does not explicitly disclose the features of “step 3 of allowing the first reactive group to react to cure the coating film; step 4 of forming the coating film obtained in the step 3; and following step 4, step 5 of allowing the second reactive group to react to produce a cholesteric liquid crystal film” as recited in now-pending claim 1, Ootsuki recognizes in the compositions of examples 6 and 8-9 the feature of containing a liquid crystal compound B having a first reactive group and a liquid crystal compound C having a second reactive group, and because these polymers exhibit selective light reflection properties, it is considered that a cholesteric liquid crystal phase ( see also [0239]) is formed in the solvent evaporation step and a step for curing a coating film includes a step for reacting the first reactive group and the second reactive group. 
The reactive groups recited in steps 1 , 3, 4 and 5 are the same as recited by Ootsuki. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Ootsuki et al. recognize that a polymer may be formed as appropriate according to desired intended use, including a step for forming a coating film obtained in a step for curing a coating film is matter that could have been addressed, as appropriate, by a person of ordinary skilled in the art in view of routine experimentation. 
Ootsuki et al. (see paragraphs [0009, 0161-0165 & 0238]) teach incorporating an optically active compound that induces a helical structure in a composition, and this “optically
active compound” corresponds to the “chiral agent” set forth in claims 3 and 9.
Ootsuki et al. (see paragraphs [0190-0200 & 0220]) teach using a combination of a cationic polymerization initiator and a photo-radical polymerization initiator, using a cationic polymerization reaction as the reaction of the first reactive group and using a radical polymerization reaction as the reaction of the second reactive group is a matter that could have been addressed, as appropriate, by a person skilled in the art in view routine experimentation.
Furthermore, it is noted that the method of instant claim 1 recite open claim language, “ comprising” therefore, additional steps may be included between steps 1 to 5. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., steps in a specific order, predetermined shape without cracks and exhibits a high modulus of elasticity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722